1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KORY T. O’BRIEN,                                )   Case No.: 1:18-cv-00741-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                       )   ENTER DEFAULT AGAINST DEFENDANT DR.
                                                         K. EL SAID
14                                                   )
     K. E. SAID,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Kory T. O’Brien is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s request for entry of default, filed August 14, 2019.

20          Rule 55(a) of the Federal Rules of Civil Procedure requires that the Clerk of the Court enter

21   default “[w]hen a party against whom a judgment for affirmative relief is sought has failed to plead or

22   otherwise defend, and that failure is shown by affidavit or otherwise . . . .” Fed. R. Civ. P. 55(a). Rule

23   12 of the Federal Rules of Civil Procedure provides, “a defendant must serve an answer within 21 days

24   after being served with the summons and complaint….” Fed. R. Civ. P. 12(a)(1)(A)(i).

25          This action proceeds against Defendant Dr. El Said for deliberate indifference to a serious

26   medical need in violation of the Eighth Amendment of the United States Constitution. Because Plaintiff
27   is proceeding in forma pauperis, the Court ordered service of process by the United States Marshal on

28   March 21, 2019. (ECF No. 24.)

                                                         1
1             On July 24, 2019, the summons was returned executed indicating that Defendant Dr. K. El

2    Said was personally served on July 16, 2019. (ECF No. 29.) To date, Defendant Dr. K. El Said has

3    not appeared in this action and has failed to respond to service. Therefore, entry of default is

4    warranted under Rule 55(a). However, Plaintiff must apply to the Court for entry of default judgment.

5    Fed. R. Civ. P. 55(b)(2). In determining whether to enter default judgment, the Court is free to

6    consider several factors in exercising its discretion. Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.

7    1986). The following are several factors the Court may consider: “(1) the possibility of prejudice to

8    the plaintiff, (2) the merits of plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the

9    sum of money at stake in the action, (5) the possibility of a dispute concerning material facts, (6)

10   whether the default was due to excusable neglect, and (7) the strong policy underlying the Federal

11   Rules of Civil Procedure favoring decisions on the merits. Id. at 1472.

12            Accordingly, it is HEREBY ORDERED that:

13            1.      The Clerk of Court is directed to enter default; and

14            2.      The Clerk of Court shall serve a copy of this order on Defendant Dr. K. El Said at the

15                    address of service of the summons and complaint to be maintained confidential and not

16                    placed on the docket.

17
18   IT IS SO ORDERED.

19   Dated:        August 19, 2019
20                                                        UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                           2
